         Case 1:21-cr-00053-CJN Document 23 Filed 06/14/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :      Case No. 21-cr-00053 (CJN)
                                            :
              v.                            :
                                            :
EDWARD JACOB LANG                           :


                                     NOTICE OF FILING

      The government requests that the attached discovery letters, dated June 14, 2021, be
made part of the record in this case.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney


                                            By:    _/s/ Melissa Jackson______________
                                                   Melissa Jackson
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   555 Fourth Street, N.W.
                                                   Washington, DC 20530
                                                   Phone: (202) 252-7786
                                                   Melissa.jackson@usdoj.gov
